DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-11 and 21-26 are allowed.  The claims are drawn to a fluorescent magenta latex comprising water and fluorescent agent-incorporated resin particles, the particles comprising a resin, Solvent Red 49 as a red fluorescent agent, Solvent Yellow 98 as a yellow fluorescent agent, and a fluorescent brightener having a fluorescence emission spectrum that overlaps with an absorption spectrum of the yellow fluorescent agent, wherein the fluorescent magenta latex has a weight ratio of the Solvent Red 49 to the Solvent Yellow 98 in a range of from 3:1 to 10:1, and wherein the fluorescent magenta latex exhibits Forster Resonance Energy Transfer (FRET) under illumination with light having a wavelength to excite the yellow fluorescent agent and FRET under illumination with ultraviolet light.
The claims are allowable over the closest prior art as noted below:
Tanaka et al (US 2021/0255559) Tanaka teaches a fluorescent color (Abstract) latex ([0159]) comprising water ([0161]) and a fluorescent agent-incorporated resin particles (Abstract).   Tanaka teaches that the particles comprise a resin ([0078]).  Tanaka teaches that a mixture of fluorescent coloring agents can be used ([0061]).  These agents include Solvent Yellow 98 and Solvent Red 49 ([0059]). However, Tanaka fails to explicitly teach the ratio of Solvent Red 49 to Solvent Yellow 98 is in the range from 3:1 to 10:1.  It also fails to teach the presence of a brightener and the recited FRET property.
Likavec et al (US 6,169,185) teaches a fluorescent water toner (Abstract) which incorporates an optical brightener which has glows a blue color under UV light (col. 6, lines 50-60) which is in the blue region which overlaps the absorption spectrum of the yellow agent.   An example of the brightener is Phorwite BA (col. 6, lines 50-60).  However, it fails to teach the other components of the claimed latex such as the solvent pigments in the recited ratio.  Nor does it teach the recited FRET property.
Mizushima et al (US 2019/0062527) teaches that fluorescent brighteners such as Fluorescent Brightener 184 can be added to resin compositions ([0094]). However, it fails to teach the other components of the claimed latex such as the solvent pigments in the recited ratio.  Nor does it teach the recited FRET property.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764